Citation Nr: 1630891	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative changes.

2.  Entitlement to service connection left hip pain, to include as secondary to a low back disability.

3.  Entitlement to service connection left knee, to include as secondary to a low back disability.

5.  Entitlement to service connection  an acquired psychiatric disability to include Post-traumatic stress disorder to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veterans Law Judge who oversaw the Veteran's April 2014 hearing connected to this Remand has since retired.  Due to this retirement, the Veteran was offered a new hearing on the issues, which he elected to accept, and a new hearing was provided by the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a left hip, left knee, and acquired psychiatric disability to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record suggesting that the Veteran's low back disability is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability is met.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given that the Board is granting the Veteran's claim for service connection for a low back disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims because any potential error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 


Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his low back disability was incurred when he tumbled down a cliff while in service.  The Board finds that the evidence supports the Veteran's contention and that service connection of a low back disability is warranted. 

In reviewing the evidence, the Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine in an April 2015 VA examination of his back. Thus, the first component of service connection, the presence of a current disability, is met.    

The Veteran has testified both in his April 2014 and April 2016 hearing that he tumbled down a cliff while in service.  Additionally, the Veteran has provided a May 2016 statement from a fellow service member who wrote that he witness firsthand the repercussion of the Veteran's in-service injury while in service.  In particular, he wrote that the Veteran was not present for any of the physical training exercises because he was on a profile due to his injuries.  The Veteran's low back was examined in January 1991 wherein small anterior osteophytes along the Veteran's fourth and fifth lumbar vertebral bodies were observed.  The Board notes that the Veteran first stated that he tumbled down a cliff in a February 2001 VA treatment record.  In correspondence by his father in December 2012, his father wrote that the Veteran was at the Loma Linda VAMC to undergo an orthopedic operation and that he had difficulty walking in the future because of the injury to his back.  The Board finds that the evidence of record is consistent and supports the Veteran's testimony regarding his injury in service when he rolled down the hill, and has had back problems ever since. Thus, the second component of service connection, an in-service incurrence, is met.  

Regarding nexus, the Board notes that the VA opinion provided in the April 2015, examination report was inadequate because it based on an inaccurate factual premise, namely, that the Veteran did not have complaints of back pains until 2001. To the contrary, medical records document back pain and osteophytes in 1991, and the Veteran has credibly reported back problems since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

As noted above, in a May 2016 statement from a fellow service member, C.K, he recounts, that he witnessed the Veteran suffer from the symptoms of back pain in service and since leaving service.  The Veteran has testified in both his April 2014 and April 2016 that he has had back problems in and since service, and his father's December 2012 correspondence also supports these facts.  In weighing the lay statements, the Board notes that lay persons are competent to assert the presence of symptoms subject to lay observation, such as pain.  Additionally, medical records that are available provide indicia of a long standing low back disability, as provided in the January 1991 diagnosis of osteophytes.  Given the fact there is no adequate negative opinion of record, the credible statements of the Veteran's father and fellow service member regarding the continuing symptoms since his separation from service, the Veteran's credible testimony, and the available medical evidence, the Board finds that service connection for a low back disability is warranted.  See 38 C.F.R. § 3.303(a)  (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (it is error to categorically reject a lay person as competent to provide a nexus opinion).  


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for service connection for a left knee disability, a left hip disability and an acquired psychiatric disability to include PTSD.  The Board finds that due to the Veteran's now service-connected low back disability, examinations are warranted to determine if his left knee disability, left hip disability and acquired psychiatric disability to include PTSD are secondary to this service-connected disability.  

Further, the VA examination for the Veteran acquired psychiatric disability to include PTSD is also, in part, inadequate.  There is no explanation as to why the Veteran's prior diagnosis of PTSD from a psychologist Cook Ph.D. was not valid outside of a credibility analysis on the part of the examiner.  The Board does not find the examiners allusion that the Veteran may have been able to convince another psychologist through subterfuge that he had PTSD persuasive or productive on the issue.  Additionally, the examiner appears to have not addressed evidence which would support the Veteran's contention including a July 2010 VA treatment note wherein the Veteran reports that he had a lot of fear being in the area of the DMZ and that there were firefights on the DMZ about every two weeks or a December 2013 diagnosis of PTSD from another psychologist P. J. K. Ph.D.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

VA Treatment Records

There are outstanding VA treatment  records, the record shows the Veteran submitted a letter to VA in December 2011 detailing the facilities in which he received treatment which at the time include the Gainesville, Florida VAMC; the Columbia, South Carolina VAMC; the Phoenix, Arizona VAMC; and the Anchorage, Alaska VAMC.  The claims file does not contain any evidence that the appropriate action was taken to obtain these records.  While the Board recognizes that there is evidence of VA treatment records from these facilities in the claims file it appears that these were submitted by the Veteran and are incomplete.  The VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because these records may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

In this June 2015 VA examination, the VA examiner stated that he had obtained VHA paper records that were obtained from the Federal Records Center.  One was labeled "Administrative Folder Volume 1 and the other Medical Record 1.  The record does not contain evidence to the Board satisfaction that these medical records were associated with the Veteran's claims folder.  The Board emphasizes that 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015) and Bell v. Derwinski, 2 Vet. App. 611 (1992) underscore the fact that VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made.  With this in mind, the Board finds that these records cited in this June 2015 examination should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all service treatment records from all periods of verified active duty service have been associated with the claims file.  There is an indication in a June 1985 records in the claims file that the St. Petersburg, Regional Office had the Veteran's STRs and appropriate action should be taken to determine if a copy of these records exist at this location.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

Regardless of the Veteran's response collect all VA treatment records from the Gainesville, Florida VAMC; the Columbia, South Carolina VAMC; the Phoenix, Arizona VAMC; and the Anchorage, Alaska VAMC.  Along with any updated VA treatment records from June 2014 at the Black Hills, South Dakota, VAMC; and from August 2013 from the St. Cloud, Minnesota VAMC.\

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A)  After considering the pertinent information in the record in its entirety, the VA examiner should identify ANY ACQUIRED PSYCHIATRIC DISABILITY, TO INCLUDE PTSD.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any acquired psychiatric disability identified, to PTSD, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his service connected low back disability.

In commenting on the Veteran's on the Veteran's PTSD, the VA examiner should accept the fact that the Veteran has been diagnosed with PTSD as noted in his VA December 2013 from psychologist P. J. K. Ph.D.  Additionally, the examiner should comment on the July 2010 VA treatment note wherein the Veteran reports that he had a lot of fear being in the area of the DMZ and that there were firefights on the DMZ about every two weeks.

(B)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any left hip and left knee disabilities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any left hip and left disabilities identified were incurred or aggravated by his active duty OR whether it is at least as likely as not they were caused by or aggravated by his service connected low back disability.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


